OPINION — AG — QUESTION(1): "DOES THE CONDITIONAL RELEASE PROVISION OF HOUSE BILL NO. 655 SECTION 12 APPLY TO THOSE INMATES SENTENCED PRIOR TO THE EFFECTIVE DATE OF THIS ACT?" — AFTER THE EFFECTIVE DATE, QUESTION(2): "WHO WITHIN THE DEPARTMENT OF CORRECTIONS HAS THE AUTHORITY TO PRESCRIBE BINDING CONDITIONS TO SUCH RELEASE?" — THE DIRECTOR OF THE DEPARTMENT OF CORRECTIONS. (HUGH COLLUM) FILENAME: m0000988 REPRESENTATIVE DAVID HUTCHENS ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 21, 1967 OPINION — AG — QUESTION(1): "DOES THE CONDITIONAL RELEASE PROVISION OF HOUSE BILL NO. 655 SECTION 12 APPLY TO THOSE INMATES SENTENCED PRIOR TO THE EFFECTIVE DATE OF THIS ACT?" — AFTER THE EFFECTIVE DATE, QUESTION(2): "WHO WITHIN THE DEPARTMENT OF CORRECTIONS HAS THE AUTHORITY TO PRESCRIBE BINDING CONDITIONS TO SUCH RELEASE?" — THE DIRECTOR OF THE DEPARTMENT OF CORRECTIONS. (HUGH COLLUM)